Opinion, by
Judge Rogers,
The only issue raised by the employer-appellant in this appeal from a decision of the Workmen’s Compensation Appeal Board is whether the referee’s finding that the claimant is totally disabled as the result of a work-related injury is supported by substantial evidence. We have reviewed the record and are satisfied that the reports of Dr. Barua, a treating physician, dated May 13, 1974 and October 18, 1974, and of Dr. Selim El-Attrache dated January 6, 1975, sufficiently support the referee’s finding. We therefore affirm the Appeal Board’s decision upholding the referee’s award of benefits.
Order
And Now, this 19th day of October, 1978, the order of the Workmen’s Compensation Appeal Board is affirmed and judgment is entered in favor of Violet L. Lehman and against the Mt. Macrina Manor Nursing Home for compensation in the sum of $50.00 per week beginning on September 9, 1973 and continuing within the limitations of the Workmen’s Compensation Act. It is further ordered that defendant and/or its insurance carrier pay the following medical expenses: $984.00 to H. C. Prick Community Hospital; $63.00 to Dr. Raymond E. Miller; $85.00 to Dr. Selim El-Attrache ; $250.00 to Dr. Subrata P. Barua. Accrued compensation shall bear, statutory interest.